     Case 8:21-bk-10958-ES       Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49            Desc
                                  Main Document    Page 1 of 22


1    RON BENDER (SBN 143364)
     MONICA Y. KIM (SBN 180139)
2    JULIET Y. OH (SBN 211414)
3    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
4    Los Angeles, California 90067
     Telephone: (310) 229-1234
5    Facsimile: (310) 229-1244
     Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COM
6
     Attorneys for Chapter 11 Debtors and
7    Debtors-in-Possession
8

9                         UNITED STATES BANKRUPTCY COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                  SANTA ANA DIVISION
12

13   In re:                                    Lead Case No.: 8:21-bk-10958-ES
14
     PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
15   Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)

16          Debtor and Debtor in Possession.   Chapter 11 Cases
     _________________________________
17   In re:                                    DEBTORS’ JOINT CHAPTER 11 STATUS
18                                             REPORT; DECLARATION OF LUIS C.
     3100 E. IMPERIAL INVESTMENT,              VALENZUELA IN SUPPORT THEREOF
19   LLC, a Delaware limited liability
     company,                                  Status Conference:
20                                             Date:     June 17, 2021
           Debtor and Debtor in Possession.    Time:     10:30 a.m.
21
     _________________________________         Place:    ZoomGov
22
        Affects both Debtors
23
       Affects Plamex Investment, LLC only
24
       Affects 3100 E. Imperial Investment,
25
     LLC only
26
27
28
                                                1
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                Desc
                                   Main Document    Page 2 of 22


1            TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

2    JUDGE, THE UNITED STATES TRUSTEE, ALL SECURED CREDITORS, TWENTY

3    LARGEST UNSECURED CREDITORS, AND ALL PARTIES WHO HAVE REQUESTED

4    SPECIAL NOTICE IN THESE CASES:

5            Plamex Investment, LLC, a Delaware limited liability company (“Plamex”), and 3100 E.

6    Imperial Investment, LLC, a Delaware limited liability company (“3100,” and together with

7    Plamex, the “Debtors”), the debtors and debtors-in-possession in the above-captioned, jointly

8    administered chapter 11 bankruptcy cases, hereby file their joint status report (the “Status

9    Report”) in compliance with this Court’s Order: (1) Setting Hearing On Status Of Chapter 11

10   Case; And (2) Requiring Report On Status Of Chapter 11 Case [Doc. No. 38] (the “Status

11   Conference Order”) and in advance of the Chapter 11 status conferences scheduled on June 17,

12   2021.

13                                                     I.

14    DESCRIPTION OF DEBTORS AND THEIR PRINCIPAL ASSETS AND LIABILITIES

15           The Debtors each filed a voluntary petition for relief under Chapter 11 of 11 U.S.C. §§ 101

16   et seq. (the “Bankruptcy Code”) on April 14, 2021 (the “Petition Date”). The Debtors are

17   continuing to manage their financial affairs and operate their bankruptcy estates as debtors-in-

18   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. The Court has approved

19   the joint administration of the Debtors’ cases [Doc. No. 15].

20           Plamex is the fee simple owner of “Plaza Mexico,” a 403,242 square-foot community

21   shopping center offering specialty retail and dining located in Lynwood, California just north of the

22   105 freeway (approximately 20 minutes from LAX). For over 20 years, Plaza Mexico has been a

23   community landmark in Southern California. The premise behind Plaza Mexico is to represent the

24   rich Latino heritage of the community and create an authentic Mexican cultural landscape through

25   the incorporation of Mexican architecture, authentic building materials, notable monuments, and a

26   forum to celebrate all Mexican fiestas. Currently, Plaza Mexico is occupied by tenants that include
27   Food 4 Less, Rite Aid, Curacao, Chuck E. Cheese, and a wide variety of restaurants and retailers of
28
                                                       2
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                 Desc
                                    Main Document    Page 3 of 22


1    clothing, electronics, shoes, toys, jewelry, and furniture. The property also boasts a revenue-creating

2    LED tower overlooking the I-105 Freeway.

3           Plamex is wholly owned by its sole member, 3100, one of the Debtors herein. Other than

4    its membership interests in Plamex, 3100 does not have any other material assets. 3100 is wholly

5    owned by an entity called Placo Investment, LLC (“Placo”) and Placo is wholly owned by ISLT

6    Investment, LLC (“ISLT”). Neither Placo nor ISLT has filed its own bankruptcy case.

7    A.     Secured Debts.

8           1. Plamex - Senior Loans.

9           On June 16, 2016, Plamex, as borrower, obtained $106,000,000 in loans from Natixis, New

10   York Branch (“Senior Loans”), secured by a “Deed of Trust, Assignment of Leases and Rents,

11   Security Agreement and Fixture Filing” (“Deed of Trust”) upon the Plaza Mexico real property, and

12   liens upon substantially all other assets of Plamex purportedly perfected by, among other things, the

13   recording of UCC-1 financing statements in the States of Delaware and California. The promissory

14   note evidencing the Senior Loans was contemporaneously severed and split into six replacement

15   promissory notes: Replacement Promissory Note A-1 for $28,000,000, Replacement Promissory

16   Note A-2 for $20,000,000, Replacement Promissory Note A-3 for $20,000,000, Replacement

17   Promissory Note A-4 for $20,000,000, Replacement Promissory Note A-5 for $10,000,000, and

18   Replacement Promissory Note A-6 for $8,000,000 (collectively, the “Notes”). CWCapital Asset

19   Management, LLC is the servicer (“Servicer”) of all of the Notes, including the A-2 and A-3 Notes

20   which are held by Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Capital I

21   Trust 2016-UBS11, Commercial Mortgage-Pass Through Certificates, Series 2016-UBS11 (the

22   “Trust”).

23          The Senior Loans mature on or about July 5, 2021. The Senior Loans accrue non-default

24   interest at a fixed rate of 4.598%, and default interest rate that is the lesser of (i) maximum rate

25   permitted by applicable law, or (ii) 5% above the regular rate. Plamex went into default on the

26   Senior Loans in May 2020. Given the pandemic and the financial effects of the pandemic including
27   Plamex’s efforts to re-finance the Senior Loans which was in process during the Spring of 2020
28
                                                       3
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                 Desc
                                    Main Document    Page 4 of 22


1    when the pandemic suddenly hit, Plamex has requested, but the holders of the Notes refused, to

2    extend the maturity date of the Senior Loans. Post-petition, Plamex is continuing its efforts to seek a

3    further extension of the maturity date of the Senior Loans. As of the Petition Date, the holders of the

4    Senior Loans contend that at least $107,779,709.71 in principal, interest, default interest, late

5    charges, advances, administrative, liquidation and servicing fees and expenses, attorneys’ fees, and

6    other costs and expenses.

7           In June 2016, at the time of the Senior Loans, the Plaza Mexico property was appraised at

8    approximately $184-187 million. Plamex is informed that, in October 2020, the Servicer of the

9    Notes secured an appraisal of the Plaza Mexico property for $170 million.

10          2. 3100 - Mezzanine Loans.

11          Concurrently with the Senior Loans, on June 16, 2016, 3100 obtained $14,000,000 in

12   mezzanine loans also from Natixis, New York Branch (“Mezzanine Loans”). These Mezzanine

13   Loans were also contemporaneously or subsequently sold, conveyed and assigned to Waterfall

14   Olympic Fund Grantor Trust, Series III (“Waterfall”) and Quarry Head 2017-1 Grantor Trust

15   (“Quarry”). The Mezzanine Loans were primarily secured by a pledge of all of 3100’s membership

16   interest in and to Plamex pursuant to a “Pledge and Security Agreement.” The holders of the

17   Mezzanine Loans also purportedly perfected their liens on substantially all assets of 3100 by the

18   recording of UCC-1 financing statements in the States of Delaware and California.

19          Because 3100’s ability to service its debt payments on the Mezzanine Loans also hinges on

20   the performance of Plaza Mexico, which it was unable to do as a result of the pandemic and its

21   financial effects, 3100 also went into default as to the Mezzanine Loans. Waterfall and Quarry

22   sought to foreclose upon the pledge and lien upon 3100’s membership interests in Plamex, with a

23   UCC foreclosure sale scheduled for April 15, 2021 at 10:00 a.m. (EST). Plamex and 3100

24   commenced their bankruptcy cases to avoid foreclosure upon such membership interests and to

25   preserve these interests and the Plaza Mexico property for all constituents.

26
27
28
                                                       4
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                Desc
                                   Main Document    Page 5 of 22


1            Pursuant to an “Intercreditor Agreement” between Natixis, New York Branch with itself on

2    behalf of the Senior Loans and the Mezzanine Loans, the Mezzanine Loans are, among other things,

3    subordinated to the Senior Loans, including as to payment.

4           Plamex has minimal unsecured creditors which collectively are owed less than $200,000.

5    3100 has no unsecured creditors.

6                                                    II.

7                  EVENTS LEADING TO DEBTORS’ BANKRUPTCY FILINGS

8           The Debtors’ bankruptcies are the results of two primary factors: (i) substantial loss of

9    rent revenue from Plamex’s tenants due to the COVID-19 pandemic which caused the Debtors to

10   default on their obligations to their secured lenders, and (ii) efforts by the secured lenders to

11   foreclose on their collateral, including a foreclosure sale scheduled by the holders of the

12   Mezzanine Loan for April 15, 2021 at 10:00 a.m. (EST) on the membership interests held by 3100

13   in Plamex.

14          More specifically, Plaza Mexico has not been immune to the financial effects of the

15   COVID-19 pandemic. Due to government-imposed stay-at-home orders and related restrictions

16   which started in March of 2020, Plaza Mexico’s tenants were required to close and/or experienced

17   a drastic loss of business, sales and income. Many of the tenants could and did not pay full or any

18   rents to Plamex, which, in turn, resulted in a default by the Debtors to their secured lenders. The

19   Debtors were in the process of re-financing at the time the pandemic hit, which halted the process.

20   Recently, as California has started to ease restrictions, rent collections at Plaza Mexico have been

21   brought almost back to pre-pandemic levels. There is an increase in foot traffic, and tenants are

22   starting to pay rents timely. However, despite these positive movements, the holder of the

23   Mezzanine Loan was unwilling to stop its April 15, 2021 foreclosure sale. As a result, 3100 and

24   Plamex had no choice but to file their petitions to preserve their assets for the benefit of all

25   constituencies.

26
27
28
                                                      5
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                Desc
                                    Main Document    Page 6 of 22


1                                                     III.

2         ISSUES WHICH WILL NEED TO BE ADDRESSED IN THE DEBTORS’ CASES

3                                 TO SUCCESSFULLY REORGANIZE

4           The Debtors strongly believe that they are well positioned to emerge from Chapter 11

5    successfully because the primary source of their financial difficulties over the past year – the

6    financial effects caused by the pandemic – are improving through the rollout of vaccines, and easing

7    of restrictions on businesses, congregation and travel. The Debtors’ principals have been and

8    continue to be in active discussions with many very interested replacement lenders, investors,

9    partners and buyers, and intend to move expeditiously towards proposing plans of reorganization

10   and/or sale of assets pursuant to Section 363 of the Bankruptcy Code which are in the best interests

11   of all constituents of these cases. The Debtors’ principals are diligently raising capital and have

12   employed NAI Capital Commercial, Inc., a commercial real estate brokerage firm to explore the

13   marketplace for potential sale and other financial and joint venture opportunities.

14          The repayment of the Senior Loans were personally guaranteed by Donald and Min Chae,

15   two brothers who are also ultimately behind the Debtors. Pre-petition, the Chae brothers were sued

16   by lenders in connection with debt unrelated to the Debtors, however, shortly after the Petition Date,

17   the holders of the Senior Loans also filed a complaint against the Chae brothers for recovery the

18   Senior Loans which they personally guaranteed. These actions may force the Chae brothers to file

19   for bankruptcy protection themselves, which, are likely to impact the administration of these cases.

20                                                    IV.

21            POST-PETITION ADMINISTRATION AND CASH COLLATERAL USE

22          Pursuant to a “Management Agreement” dated September 22, 2011 between Plamex and

23   Greenland Property Management, LLC (“Greenland”), Plamex employed Greenland to rent, lease,

24   operate and manage the Plaza Mexico property. Greenland is an entity that is also ultimately

25   owned by Donald and Min Chae. Greenland, in conjunction with other property management

26   companies owned by the Chae brothers, including M&D Properties (collectively, “Manager”),
27   manage the day-to-day operations and affairs of the Plaza Mexico shopping center.
28
                                                       6
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49               Desc
                                   Main Document    Page 7 of 22


1           Plamex, Manager and the holders of the Senior Loans are also parties to a “Deposit

2    Account Agreement” pursuant to which Plamex and Manager agreed that all rents from the

3    property would be deposited and paid into a lockbox held at Wells Fargo Bank (“WFB”). A

4    “Deposit Account Control Agreement” (i.e., a “DACA”) was executed between Plamex, Natixis,

5    New York Branch, and WFB setting forth the rights of the parties with respect to the lockbox

6    account.

7           As of the Petition Date, the balances in the lockbox and many other reserve accounts

8    maintained by the Servicer on behalf of the holders of the Notes were approximately $4.5 million

9    (collectively, the “Reserves”).    As mandated by the Office of the United States Trustee

10   (“OUST”), immediately following the filing of their bankruptcy petitions, the Debtors each

11   opened their respective general, payroll and tax debtor in possession bank account (“DIP

12   Accounts”). Outside of the Reserves, Plamex had cash totaling approximately $130,000 in its

13   pre-petition bank accounts. Plamex took steps immediately after the Petition Date to close its pre-

14   petition bank accounts, and to withdraw all funds contained in those pre-petition accounts so that

15   such funds could be deposited into Plamex’s newly-established DIP Accounts at Axos Bank.

16          On April 14, 2021, Plamex filed its emergency motion for authority to use cash collateral

17   of the holders of the Senior Loans (“CC Motion”) [Doc. Nos. 5-9] to operate its business on an

18   interim basis pending a final hearing. The CC Motion did not seek Court approval to continue

19   with the pre-petition cash management system (i.e., use of the lockbox account held at WFB), as

20   Plamex desired for all of the funds of the estate (primarily rents from Plaza Mexico) to be

21   deposited and disbursed through its DIP Accounts with timely reporting as required by the OUST

22   and other applicable Bankruptcy Code provisions and Bankruptcy Rules. The Court set a hearing

23   on the emergency CC Motion for April 16, 2021.

24          Prior to the April 16, 2021 interim hearing on the CC Motion, Plamex obtained the

25   consent of the holders of the Senior Loans for use of cash collateral on an interim basis based on

26   agreed terms reflected in the interim order approving the CC Motion. The Court also set a final
27   hearing on the CC Motion for May 11, 2021. Prior to the May 11, 2021 final hearing on the CC
28
                                                     7
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49               Desc
                                   Main Document    Page 8 of 22


1    Motion, Plamex and the holders of the Senior Loans entered into a written stipulation for use of

2    cash collateral (“CC Stipulation”) which provided for, among other things, authority for Plamex

3    to use cash collateral through August 31, 2021 pursuant to a budget and other terms stated in the

4    CC Stipulation. The CC Stipulation also provided for Plamex to start making adequate protection

5    payments to the holders of the Senior Loans, commencing on May 15, 2021 and by the 15th of

6    every month thereafter, in an amount equal to the accrued interest at the non-default rate which is

7    approximately $400,000 per month. The payments due in May and June 2021 are also to be paid

8    from and funded out of the Reserves, with all payments thereafter to be paid from and funded out

9    of Plamex’s post-petition operations and cash. At the final hearing on May 11, 2021, the Court

10   approved the CC Stipulation, and set a further hearing on the CC Motion for August 19, 2021.

11                                                    V.

12                     COMPLIANCE WITH REPORTING REQUIREMENTS

13          The Debtors believe that they are in substantial compliance with all of their duties under

14   11 U.S.C. §§ 521, 1106 and 1107, and all applicable guidelines of the OUST.

15          The Debtors have filed their 7-Day Package with the OUST on a timely basis on April 21,

16   2021. Subsequent to April 21, 2021, the Debtors have filed or supplied the OUST with

17   supplements to their 7-Day Package to include additional required and requested information and

18   documents.

19          The Debtors filed their Ex Parte Motion seeking an extension of time through May 12,

20   2021 to file their Schedules and Statement of Financial Affairs [Doc. No. 52] which was

21   approved. The Debtors timely filed their Schedules and Statement of Financial Affairs on May

22   12, 2021 [Doc. No. 74].

23          On May 3, 2021, the Debtors attended the Initial Debtor Interview conducted by the

24   OUST. Thereafter, on May 20, 2021, the Debtors attended their Section 341(a) meeting of

25   creditors, which was also conducted by the OUST.

26          The Debtors will have their first monthly operating report (covering the post-petition
27   period of April 14-30, 2021) filed with the Court prior to their status conferences.
28
                                                       8
     Case 8:21-bk-10958-ES       Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49               Desc
                                  Main Document    Page 9 of 22


1                                                      VI.

2                               EMPLOYMENT OF PROFESSIONALS

3           On May 10, 2021, the Debtors filed their application to employ Levene, Neale, Bender,

4    Yoo & Brill L.L.P. (“LNBYB”) as their bankruptcy counsel [Doc. No. 68]. No objections were

5    filed to the proposed employment of LNBYB, and the Court entered an order approving the

6    Debtors’ application to employ LNBYB as its bankruptcy counsel on May 28, 2021 [Doc. No.

7    80].

8           The Debtors have not filed applications to employ any other professionals at this time,

9    however, prior to the status conference, Plamex will have filed its application to employ NAI

10   Capital Commercial, Inc. as its real estate broker to market and solicit offers for transactions

11   associated with the Plaza Mexico property. The Debtors will promptly file with the Court

12   applications to employ any other professionals.

13                                                 VII.

14          OTHER INFORMATION REQUIRED BY STATUS CONFERENCE ORDER

15   A.     Proposed Deadlines For Filing Proofs Of Claim And Objections To Claims.

16          The Debtors respectfully request that the Court establish a deadline for creditors to file

17   proofs of claim in the Debtors’ bankruptcy cases (“Claims Bar Date”) so that the Debtors may

18   understand the total amount and types of claims that their creditors are asserting, and which

19   claims will ultimately need to be accounted for in any plan of reorganization formulated and filed

20   by the Debtors in their cases. The Debtors request that the Court establish Friday, August 20,

21   2021 as the Claims Bar Date in their cases so that the Debtors may provide at least sixty (60)

22   days’ written notice of the Claims Bar Date to all creditors and parties in interest. The Debtors

23   will mail the written notice of the Claims Bar Date by not later than Monday, June 21, 2021.

24          The Debtors anticipate that their plans of reorganization will provide for a deadline by

25   which objections to claims must be filed and, therefore, request that the Court not establish a

26   deadline for filing objections to claims at this time. However, if the Court requires that such a
27
28
                                                       9
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                  Desc
                                   Main Document    Page 10 of 22


1    deadline be set now, the Debtors respectfully request that the deadline be set approximately 180

2    days after the Claims Bar Date.

3    B.     Proposed Deadline For Filing Plan And Disclosure Statement.

4           Although the Debtors hope to be in a position to file their plans of reorganization and

5    disclosure statements within their current plan filing exclusivity period (i.e., by August 12, 2021), in

6    the event that the Debtors determine they require additional time to do so, the Debtors will file a

7    motion seeking the entry of a Court order extending the exclusivity periods for the Debtors to file

8    and solicit plans of reorganization pursuant to 11 U.S.C. § 1121(d).

9           Based on the foregoing, the Debtors respectfully requests that the Court not set deadlines for

10   the filing of any disclosure statement and plan of reorganization at this time.

11   C.     Significant Unexpired Leases And Executory Contracts.

12          As Schedule G of Plamex’s Schedules evidences, Plamex has mostly tenant leases (as

13   landlord) and service agreements with vendors which provide a variety of services and goods for

14   the maintenance and operation of the Plaza Mexico property. In addition, a material contract that

15   Plamex is a party to is its Management Agreement with Greenland. 3100 does not have any

16   unexpired leases or executory contracts.

17   Dated: June 3, 2021                            PLAMEX INVESTMENT, LLC
18                                                  3100 E. IMPERIAL INVESTMENT, LLC

19
                                                    By:     /s/ Monica Y. Kim
20                                                          RON BENDER
                                                            MONICA Y. KIM
21                                                          JULIET Y. OH
22                                                          LEVENE, NEALE, BENDER, YOO
                                                                & BRILL L.L.P.
23                                                          Attorneys for Chapter 11 Debtors and
                                                            Debtors-in-Possession
24

25

26
27
28
                                                       10
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                 Desc
                                  Main Document    Page 11 of 22


1                            DECLARATION OF LUIS C. VALENZUELA

2           I, Luis C. Valenzuela, hereby declare as follows:

3           1.      I have personal knowledge of the facts set forth below and, if called to testify, I

4    would and could competently testify thereto. I am the Executive Vice President of M&D Properties,

5    which, together with its affiliated companies including Greenland Property Management, LLC

6    (collectively, “Manager”), manages the day-to-day operations and affairs of the Plaza Mexico

7    shopping center and property which is wholly owned by Plamex Investment, LLC, a Delaware

8    limited liability company, and the chapter 11 debtor and debtor-in-possession herein (“Plamex”). I

9    make this declaration in support of the Debtors’ joing status report (the “Status Report”) to which

10   this declaration is attached. All capitalized terms not specifically defined herein shall have the

11   meanings ascribed to them in the Status Report.

12          2.      In my capacity as the Executive Vice President of Manager, I am in charge of

13   overseeing, supervising and monitoring all aspects of the Plaza Mexico shopping center, including

14   leasing, collection of rents, financing, maintenance and repairs of the property, and security for the

15   property. I have been intimately involved in the development and operation of the shopping center

16   for over 5 years. I am therefore familiar with the business operations and financial records of the

17   Debtors.

18          3.      The Debtors each filed a voluntary petition for relief under Chapter 11 of 11 U.S.C.

19   §§ 101 et seq. (the “Bankruptcy Code”) on April 14, 2021 (the “Petition Date”). The Debtors are

20   continuing to manage their financial affairs and operate their bankruptcy estates as debtors-in-

21   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. The Court has approved

22   the joint administration of the Debtors’ cases [Doc. No. 15].

23          4.      Plamex is the fee simple owner of “Plaza Mexico,” a 403,242 square-foot

24   community shopping center offering specialty retail and dining located in Lynwood, California just

25   north of the 105 freeway (approximately 20 minutes from LAX). For over 20 years, Plaza Mexico

26   has been a community landmark in Southern California. The premise behind Plaza Mexico is to
27   represent the rich Latino heritage of the community and create an authentic Mexican cultural
28
                                                       11
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                 Desc
                                   Main Document    Page 12 of 22


1    landscape through the incorporation of Mexican architecture, authentic building materials, notable

2    monuments, and a forum to celebrate all Mexican fiestas. Currently, Plaza Mexico is occupied by

3    tenants that include Food 4 Less, Rite Aid, Curacao, Chuck E. Cheese, and a wide variety of

4    restaurants and retailers of clothing, electronics, shoes, toys, jewelry, and furniture. The property

5    also boasts a revenue-creating LED tower overlooking the I-105 Freeway.

6           5.      Plamex is wholly owned by its sole member, 3100, one of the Debtors herein. Other

7    than its membership interests in Plamex, 3100 does not have any other material assets. 3100 is

8    wholly owned by an entity called Placo Investment, LLC (“Placo”) and Placo is wholly owned by

9    ISLT Investment, LLC (“ISLT”). Neither Placo nor ISLT has filed its own bankruptcy case.

10          6.      On June 16, 2016, Plamex, as borrower, obtained $106,000,000 in loans from

11   Natixis, New York Branch (“Senior Loans”), secured by a “Deed of Trust, Assignment of Leases

12   and Rents, Security Agreement and Fixture Filing” (“Deed of Trust”) upon the Plaza Mexico real

13   property, and liens upon substantially all other assets of Plamex purportedly perfected by, among

14   other things, the recording of UCC-1 financing statements in the States of Delaware and California.

15   The promissory note evidencing the Senior Loans was contemporaneously severed and split into six

16   replacement promissory notes: Replacement Promissory Note A-1 for $28,000,000, Replacement

17   Promissory Note A-2 for $20,000,000, Replacement Promissory Note A-3 for $20,000,000,

18   Replacement Promissory Note A-4 for $20,000,000, Replacement Promissory Note A-5 for

19   $10,000,000, and Replacement Promissory Note A-6 for $8,000,000 (collectively, the “Notes”).

20   CWCapital Asset Management, LLC is the servicer (“Servicer”) of all of the Notes, including the

21   A-2 and A-3 Notes which are held by Wells Fargo Bank, National Association, as Trustee for

22   Morgan Stanley Capital I Trust 2016-UBS11, Commercial Mortgage-Pass Through Certificates,

23   Series 2016-UBS11 (the “Trust”).

24          7.      The Senior Loans mature on or about July 5, 2021. The Senior Loans accrue non-

25   default interest at a fixed rate of 4.598%, and default interest rate that is the lesser of (i) maximum

26   rate permitted by applicable law, or (ii) 5% above the regular rate. Plamex went into default on the
27   Senior Loans in May 2020. Given the pandemic and the financial effects of the pandemic including
28
                                                       12
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49               Desc
                                   Main Document    Page 13 of 22


1    Plamex’s efforts to re-finance the Senior Loans which was in process during the Spring of 2020

2    when the pandemic suddenly hit, Plamex has requested, but the holders of the Notes refused, to

3    extend the maturity date of the Senior Loans. Post-petition, Plamex is continuing its efforts to seek

4    a further extension of the maturity date of the Senior Loans. As of the Petition Date, the holders of

5    the Senior Loans contend that at least $107,779,709.71 in principal, interest, default interest, late

6    charges, advances, administrative, liquidation and servicing fees and expenses, attorneys’ fees, and

7    other costs and expenses.

8           8.      In June 2016, at the time of the Senior Loans, the Plaza Mexico property was

9    appraised at approximately $184-187 million. Plamex is informed that, in October 2020, the

10   Servicer of the Notes secured an appraisal of the Plaza Mexico property for $170 million.

11          9.      Concurrently with the Senior Loans, on June 16, 2016, 3100 obtained $14,000,000

12   in mezzanine loans also from Natixis, New York Branch (“Mezzanine Loans”). These Mezzanine

13   Loans were also contemporaneously or subsequently sold, conveyed and assigned to Waterfall

14   Olympic Fund Grantor Trust, Series III (“Waterfall”) and Quarry Head 2017-1 Grantor Trust

15   (“Quarry”). The Mezzanine Loans were primarily secured by a pledge of all of 3100’s membership

16   interest in and to Plamex pursuant to a “Pledge and Security Agreement.” The holders of the

17   Mezzanine Loans also purportedly perfected their liens on substantially all assets of 3100 by the

18   recording of UCC-1 financing statements in the States of Delaware and California.

19          10.     Because 3100’s ability to service its debt payments on the Mezzanine Loans also

20   hinges on the performance of Plaza Mexico, which it was unable to do as a result of the pandemic

21   and its financial effects, 3100 also went into default as to the Mezzanine Loans. Waterfall and

22   Quarry sought to foreclose upon the pledge and lien upon 3100’s membership interests in Plamex,

23   with a UCC foreclosure sale scheduled for April 15, 2021 at 10:00 a.m. (EST). Plamex and 3100

24   commenced their bankruptcy cases to avoid foreclosure upon such membership interests and to

25   preserve these interests and the Plaza Mexico property for all constituents.

26          11.     Pursuant to an “Intercreditor Agreement” between Natixis, New York Branch with
27   itself on behalf of the Senior Loans and the Mezzanine Loans, the Mezzanine Loans are, among
28
                                                       13
     Case 8:21-bk-10958-ES           Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                Desc
                                     Main Document    Page 14 of 22


1    other things, subordinated to the Senior Loans, including as to payment.

2           12.        Plamex has minimal unsecured creditors which collectively are owed less than

3    $200,000. 3100 has no unsecured creditors.

4           13.        The Debtors’ bankruptcies are the results of two primary factors: (i) substantial loss

5    of rent revenue from Plamex’s tenants due to the COVID-19 pandemic which caused the Debtors to

6    default on their obligations to their secured lenders, and (ii) efforts by the secured lenders to

7    foreclose on their collateral, including a foreclosure sale scheduled by the holders of the Mezzanine

8    Loan for April 15, 2021 at 10:00 a.m. (EST) on the membership interests held by 3100 in Plamex.

9           14.        More specifically, Plaza Mexico has not been immune to the financial effects of the

10   COVID-19 pandemic. Due to government-imposed stay-at-home orders and related restrictions

11   which started in March of 2020, Plaza Mexico’s tenants were required to close and/or experienced a

12   drastic loss of business, sales and income. Many of the tenants could and did not pay full or any

13   rents to Plamex, which, in turn, resulted in a default by the Debtors to their secured lenders. The

14   Debtors were in the process of re-financing at the time the pandemic hit, which halted the process.

15   Recently, as California has started to ease restrictions, rent collections at Plaza Mexico has been

16   brought almost back to pre-pandemic levels. There is an increase in foot traffic, and tenants are

17   starting to pay rents timely.      However, despite these positive movements, the holder of the

18   Mezzanine Loan was unwilling to stop its April 15, 2021 foreclosure sale. As a result, 3100 and

19   Plamex had no choice but to file their petitions to preserve their assets for the benefit of all

20   constituencies.

21          15.        The Debtors strongly believe that they are well positioned to emerge from Chapter

22   11 successfully because the primary source of their financial difficulties over the past year – the

23   financial effects caused by the pandemic – are improving through the rollout of vaccines, and easing

24   of restrictions on businesses, congregation and travel. The Debtors’ principals have been and

25   continue to be in active discussions with many very interested replacement lenders, investors,

26   partners and buyers, and intend to move expeditiously towards proposing plans of reorganization
27   and/or sale of assets pursuant to Section 363 of the Bankruptcy Code which are in the best interests
28
                                                         14
     Case 8:21-bk-10958-ES         Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                  Desc
                                   Main Document    Page 15 of 22


1    of all constituents of these cases. The Debtors’ principals are diligently raising capital, and have

2    employed NAI Capital Commercial, Inc., a commercial real estate brokerage firm to explore the

3    marketplace for potential sale and other financial and joint venture opportunities.

4             16.   The repayment of the Senior Loans were personally guaranteed by Donald and Min

5    Chae, two brothers who are also ultimately behind the Debtors. Pre-petition, the Chae brothers were

6    sued by lenders in connection with debt unrelated to the Debtors, however, shortly after the Petition

7    Date, the holders of the Senior Loans also filed a complaint against the Chae brothers for recovery

8    the Senior Loans which they personally guaranteed. These actions may force the Chae brothers to

9    file for bankruptcy protection themselves, which, are likely to impact the administration of these

10   cases.

11            17.   Pursuant to a “Management Agreement” dated September 22, 2011 between Plamex

12   and Greenland Property Management, LLC (“Greenland”), Plamex employed Greenland to rent,

13   lease, operate and manage the Plaza Mexico property. Greenland is an entity that is also ultimately

14   owned by Donald and Min Chae. Greenland, in conjunction with other property management

15   companies owned by the Chae brothers, including M&D Properties (collectively, “Manager”),

16   manage the day-to-day operations and affairs of the Plaza Mexico shopping center.

17            18.   Plamex, Manager and the holders of the Senior Loans are also parties to a “Deposit

18   Account Agreement” pursuant to which Plamex and Manager agreed that all rents from the property

19   would be deposited and paid into a lockbox held at Wells Fargo Bank (“WFB”). A “Deposit

20   Account Control Agreement” (i.e., a “DACA”) was executed between Plamex, Natixis, New York

21   Branch, and WFB setting forth the rights of the parties with respect to the lockbox account.

22            19.   As of the Petition Date, the balances in the lockbox and many other reserve accounts

23   maintained by the Servicer on behalf of the holders of the Notes were approximately $4.5 million

24   (collectively, the “Reserves”). As mandated by the Office of the United States Trustee (“OUST”),

25   immediately following the filing of their bankruptcy petitions, the Debtors each opened their

26   respective general, payroll and tax debtor in possession bank account (“DIP Accounts”). Outside of
27   the Reserves, Plamex had cash totaling approximately $130,000 in its pre-petition bank accounts.
28
                                                       15
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                Desc
                                  Main Document    Page 16 of 22


1    Plamex took steps immediately after the Petition Date to close its pre-petition bank accounts, and to

2    withdraw all funds contained in those pre-petition accounts so that such funds could be deposited

3    into Plamex’s newly-established DIP Accounts at Axos Bank.

4           20.     On April 14, 2021, Plamex filed its emergency motion for authority to use cash

5    collateral of the holders of the Senior Loans (“CC Motion”) [Doc. Nos. 5-9] to operate its business

6    on an interim basis pending a final hearing. The CC Motion did not seek Court approval to continue

7    with the pre-petition cash management system (i.e., use of the lockbox account held at WFB), as

8    Plamex desired for all of the funds of the estate (primarily rents from Plaza Mexico) to be deposited

9    and disbursed through its DIP Accounts with timely reporting as required by the OUST and other

10   applicable Bankruptcy Code provisions and Bankruptcy Rules. The Court set a hearing on the

11   emergency CC Motion for April 16, 2021.

12          21.     Prior to the April 16, 2021 interim hearing on the CC Motion, Plamex obtained the

13   consent of the holders of the Senior Loans for use of cash collateral on an interim basis based on

14   agreed terms reflected in the interim order approving the CC Motion. The Court also set a final

15   hearing on the CC Motion for May 11, 2021. Prior to the May 11, 2021 final hearing on the CC

16   Motion, Plamex and the holders of the Senior Loans entered into a written stipulation for use of

17   cash collateral (“CC Stipulation”) which provided for, among other things, authority for Plamex to

18   use cash collateral through August 31, 2021 pursuant to a budget and other terms stated in the CC

19   Stipulation. The CC Stipulation also provided for Plamex to start making adequate protection

20   payments to the holders of the Senior Loans, commencing on May 15, 2021 and by the 15th of every

21   month thereafter, in an amount equal to the accrued interest at the non-default rate which is

22   approximately $400,000 per month. The payments due in May and June 2021 are also to be paid

23   from and funded out of the Reserves, with all payments thereafter to be paid from and funded out of

24   Plamex’s post-petition operations and cash. At the final hearing on May 11, 2021, the Court

25   approved the CC Stipulation, and set a further hearing on the CC Motion for August 19, 2021.

26          22.     The Debtors believe that they are in substantial compliance with all of their duties
27   under 11 U.S.C. §§ 521, 1106 and 1107, and all applicable guidelines of the OUST.
28
                                                      16
     Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                    Desc
                                  Main Document    Page 17 of 22


1            23.    The Debtors have filed their 7-Day Package with the OUST on a timely basis on

2    April 21, 2021. Subsequent to April 21, 2021, the Debtors have filed or supplied the OUST with

3    supplements to their 7-Day Package to include additional required and requested information and

4    documents.

5            24.    The Debtors filed their Ex Parte Motion seeking an extension of time through May

6    12, 2021 to file their Schedules and Statement of Financial Affairs [Doc. No. 52] which was

7    approved. The Debtors timely filed their Schedules and Statement of Financial Affairs on May 12,

8    2021 [Doc. No. 74].

9            25.    On May 3, 2021, the Debtors attended the Initial Debtor Interview conducted by the

10   OUST.     Thereafter, on May 20, 2021, the Debtors attended their Section 341(a) meeting of

11   creditors, which was also conducted by the OUST.

12           26.    The Debtors will have their first monthly operating report (covering the post-

13   petition period of April 14-30, 2021) filed with the Court prior to their status conferences.

14           27.    On May 10, 2021, the Debtors filed their application to employ Levene, Neale,

15   Bender, Yoo & Brill L.L.P. (“LNBYB”) as their bankruptcy counsel [Doc. No. 68]. No objections

16   were filed to the proposed employment of LNBYB, and the Court entered an order approving the

17   Debtors’ application to employ LNBYB as its bankruptcy counsel on May 28, 2021 [Doc. No. 80].

18           28.    The Debtors have not filed applications to employ any other professionals at this

19   time, however, prior to the status conference, Plamex will have filed its application to employ NAI

20   Capital Commercial, Inc. as its real estate broker to market and solicit offers for transactions

21   associated with the Plaza Mexico property. The Debtors will promptly file with the Court

22   applications to employ any other professionals.

23           29.     The Debtors respectfully request that the Court establish a deadline for creditors to

24   file proofs of claim in the Debtors’ bankruptcy cases (“Claims Bar Date”) so that the Debtors may

25   understand the total amount and types of claims that their creditors are asserting, and which claims

26   will ultimately need to be accounted for in any plan of reorganization formulated and filed by the
27   Debtors in their cases. The Debtors request that the Court establish Friday, August 20, 2021 as the
28
                                                       17
     Case 8:21-bk-10958-ES            Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49             Desc
                                      Main Document    Page 18 of 22


1    Claims Bar Date in their cases so that the Debtors may provide at least sixty (60) days’ written

2    notice of the Claims Bar Date to all creditors and parties in interest. The Debtors will mail the

3    written notice of the Claims Bar Date by not later than Monday, June 21, 2021.

4           30.     The Debtors anticipate that their plans of reorganization will provide for a deadline

5    by which objections to claims must be filed and, therefore, request that the Court not establish a

6    deadline for filing objections to claims at this time. However, if the Court requires that such a

7    deadline be set now, the Debtors respectfully request that the deadline be set approximately 180

8    days after the Claims Bar Date.

9           31.     Although the Debtors hope to be in a position to file their plans of reorganization

10   and disclosure statements within their current plan filing exclusivity period (i.e., by August 12,

11   2021), in the event that the Debtors determine they require additional time to do so, the Debtors will

12   file a motion seeking the entry of a Court order extending the exclusivity periods for the Debtors to

13   file and solicit plans of reorganization pursuant to 11 U.S.C. § 1121(d). Based on the foregoing, the

14   Debtors respectfully requests that the Court not set deadlines for the filing of any disclosure

15   statement and plan of reorganization at this time.

16          32.     As Schedule G of Plamex’s Schedules evidences, Plamex has mostly tenant leases

17   (as landlord) and service agreements with vendors which provide a variety of services and goods for

18   the maintenance and operation of the Plaza Mexico property. In addition, a material contract that

19   Plamex is a party to is its Management Agreement with Greenland. 3100 does not have any

20   unexpired leases or executory contracts.

21          I declare under penalty of perjury under the laws of the United States of America that the

22   foregoing is true and correct.

23          Executed this 3rd day of June, 2021, at Buena Park, California.

24

25
                                                    LUIS C. VALENZUELA
26
27
28
                                                          18
Case 8:21-bk-10958-ES                Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                                      Desc
                                     Main Document    Page 19 of 22
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled Debtor’s Joint Chapter 11 Status Report:
 3   Declaration of Luis C. Valenzuela in Support Thereof will be served or was served (a) on the judge in
     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 4
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 5   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 3, 2021, I checked the CM/ECF docket for this bankruptcy case or
 6   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 7
                                                                                      Service List continued on attached page
 8
     2. SERVED BY UNITED STATES MAIL: On June 3, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 9   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
10   completed no later than 24 hours after the document is filed.
11   The Honorable Erithe A. Smith.
     United States Bankruptcy Court
12   Central District of California
     Ronald Reagan Federal Building and Courthouse
13   411 West Fourth Street, Suite 5040 / Courtroom 5A
     Santa Ana, CA 92701-4593
14
                                                                                      Service List continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
16   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 3, 2021, I served the following persons and/or entities by personal delivery, overnight mail
17   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
18   mail to, the judge will be completed no later than 24 hours after the document is filed.

19   None.

20   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
21
      June 3, 2021                     Jason Klassi                                     /s/ Jason Klassi
22    Date                             Type Name                                        Signature

23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10958-ES                Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49                                      Desc
                                     Main Document    Page 20 of 22
     8:21-bk-10958-ES Notice will be electronically mailed to:
 1
     Ron Bender on behalf of Debtor 3100 E. Imperial Investment, LLC
 2   rb@lnbyb.com

 3   Ron Bender on behalf of Debtor Plamex Investment, LLC
     rb@lnbyb.com
 4
     Amir Gamliel on behalf of Creditor Wells Fargo Bank, National Association, as Trustee for Morgan
 5   Stanley Capital I Trust 2016-UBS11, Commercial Mortgage Pass-through Certificates, Series 2016-
     UBS11, and on Behalf of the Holders of any
 6   amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

 7   Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
     nancy.goldenberg@usdoj.gov
 8
     Monica Y Kim on behalf of Debtor 3100 E. Imperial Investment, LLC
 9   myk@lnbrb.com, myk@ecf.inforuptcy.com

10   Monica Y Kim on behalf of Debtor Plamex Investment, LLC
     myk@lnbrb.com, myk@ecf.inforuptcy.com
11
     Daniel A Lev on behalf of Interested Party Courtesy NEF
12   dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

13   Juliet Y Oh on behalf of Debtor 3100 E. Imperial Investment, LLC
     jyo@lnbrb.com, jyo@lnbrb.com
14
     Juliet Y Oh on behalf of Debtor Plamex Investment, LLC
15   jyo@lnbrb.com, jyo@lnbrb.com

16   Robert E Opera on behalf of Creditor Northgate Gonzalez Markets
     ropera@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
17
     Ronald N Richards on behalf of Interested Party Courtesy NEF
18   ron@ronaldrichards.com, morani@ronaldrichards.com

19   Jeffrey S Shinbrot on behalf of Creditor Cross Creek Enterprises Inc.
     jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
20
     United States Trustee (SA)
21   ustpregion16.sa.ecf@usdoj.gov

22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10958-ES        Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49              Desc
                                      Main Document    Page 21 of 22
Plamex and 3100                                                               Office of the U.S. Trustee
Secured, UST, Top 20, RSN                                                     Region 16
                                                                              411 W 4th St #7160
                                                                              Santa Ana, CA 92701


The Lynwood Redevelopment Agency        Wells Fargo Bank, N.A., as Trustee    Perkins Coie LLP
11330 Bullis Road                       Morgan Stanley Cap I Trust 2016-UBS   2901 N. Central Ave., Suite 2000
Lynwood, CA 90262                       9062 Old Annapolis Road               Attn: Liana W. Spendlove
                                        Columbia, MD 21045                    Phoenix, AZ 85012


CWCapital Asset Management              Natixis, New York Branch              Perkins Coie LLP
900 19th Street NW, 8th Floor           1251 Avenue of the Americas           1888 Century Park East, Suite 1700
Attn: Ariel Levin/Jake Hamel            New York, NY 10020                    Attn: Mark Birnbaum
Washington, DC 20006                                                          Los Angeles, CA 90067


Quarry Head 2017-1 Grantor Trust        c/o CWCapital Investments LLC         c/o Keybank Real Estate Capital
c/o Waterfall Asset Management, LLC     7501 Wisconsin Ave., Suite 500 West   11501 Outlook Street, Suite 300
1251 Ave. of the Americas, 50th Fl.     Attn: Chris McCormack                 Attn: Stephen J. Friedman
New York, NY 10020                      Bethesda, MD 20814                    Overland Park, KS 66211


c/o Keybank Real Estate Capital         Greenberg Traurig, PA                 Quarry Head 2017-1 Grantor Trust
11501 Outlook Street, Suite 300         Attn: Laura Gangemi Vignola, Esq.     c/o Waterfall Asset Management, LLC
Attn: Timothy R. Gruenenfelder          333 S.E. 2nd Avenue                   1140 Ave. of the Americas, 7th Fl.
Overland Park, KS 66211                 Miami, FL 33131                       New York, NY 10036


WF 1105, LLC                            Better & Best Building Service Inc.   Bioncos La Huerta
c/o Waterfall Asset Management, LLC     1833 Avenida San Lorenzo              8557 Orange Street
Attention: General Counsel              Fullerton, CA 92833                   Downey, CA 90242
1140 Ave of the Americas, 7th Fl
New York, New York 10036

Autofin USA                             Family Acupuncture & Herb Clinic      Fashion Qrew
3180 E. Imperial Hwy. #G                3150 E. Imperial Hwy B8-206           1324 E. Washington Blvd
Lynwood, CA 90262                       Lynwood, CA 90262                     Los Angeles, CA 90021



Bubbles Apparel                         Grupo Concordia LA                    Grupo Pakar LLC
2839 Sycamore Avenue                    5919 San Miguel Road                  9595 Six Pines Drive Suite 8210
La Crescenta, CA 91214                  Bonita, CA 91902                      The Woodlands, TX 77382



GTO Security                            Hip Hop Zone                          JPL Event Enterprise LLC
2202 S Figueroa Street, Suite 134       3100 E. Imperial Hwy #1009            1238 South Beach Blvd
Los Angeles, CA 90017                   Lynwood, CA 90262                     Anaheim, CA 92804



Happy Land                              Pho VNK                               Planet Fitness
6732 Los Verdes Dr. #3                  3180 E. Imperial Hwy, Suite C         125 E. Elm Street, Suite 300
Rancho Palos Verdes, CA 90275           Lynwood, CA 90262                     Conshohocken, PA 19428
        Case 8:21-bk-10958-ES   Doc 82 Filed 06/03/21 Entered 06/03/21 09:10:49      Desc
                                Main Document    Page 22 of 22
Jose Alan Sandoval-Iniquez        The Kickin' Crab                 Star Buffet Lynwood
15137 San Jose Ave                3170 Imperial Hwy B4B102         11383 Long Beach Blvd
Paramount, CA 90723               Lynwood, CA 90262                Lynwood, CA 90262



Real De Oaxaca                    Request for Special Notice
11215 Long Beach Blvd #1010       Stephen T. Owens & Tania Ochoa
Lynwood, CA 90262                 Alvarez-Glasman & Colvin
                                  13181 Crossroads Parkway North
                                  Suite 400, West Tower
                                  City of Industry, CA 91746
